DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 12/19/21.
a. Independent claim 1 has been cancelled.
b. Claims 2 and 4-6 have been amended.
c. At page 6, applicant states that no new matter has been added by way of these amendments, however there is a new matter issue needed to be cleared.

Objection to Specification
The amendment filed 06/01/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
At page 6, applicant states that “Referring to the originally-filed specification for purposes of illustration only, one or more embodiments relate to that a base station eNB sets, to a user equipment UE, a "timer for prohibiting notification that there is no UL data to be transmitted for a predetermined period," and the user equipment UE is configured so as not to transmit, to the base station eNB, the information indicating that there is no UL data to be transmitted while the "timer for prohibiting notification that there is no UL data to be transmitted for a predetermined period" is activated. See p. 21, 1. 23 - p. 22, 1. 18 of the originally-filed specification.”
However, the claim limitations “the RAI being second configuration information for prohibiting transmission of a buffer status report (BSR) indicating that there is no uplink data to be transmitted …wherein, when the RAI is configured, the transmitter does not transmit the BSR” are not explicitly disclosed in the cited pages, p.21-22. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2017/0311113, “Abraham”) in view of Cao (US 2017/0150512, “Cao”).
Regarding claim 2, Abraham discloses a terminal (See fig.12, UE), comprising: 
- a receiver (See 114 fig.15, a receiving unit with a UE) that receives first configuration information (See ¶.183, the base station (BS) transmits an RRC connection release message; See ¶.183, the base station transmits information indicating the maintenance of the context information to the UE in a manner of including the information in the RRC connection release message) including release assistance indication (RAI), the RAI being second configuration information (See ¶.184, the BS transmit a new timer for the UE in a manner of including the new timer in the RRC connection release message) for prohibiting transmission of a buffer status report (BSR) indicating that there is no uplink data to be transmitted (See S1420 fig.14 and ¶.195, If the UE checks that there is no UL data transmission, the UE transits a DRX switching request message to the base station [S1430]. The DRX switching request message corresponds to a message for informing the base station that there is no additional data transmission); and
- a transmitter that perform uplink transmission (See S1320 fig.13 and S1410 fig.14, transmit and receive data between UE and BS).
- wherein, the first configuration is configuration information of a MAC layer (See ¶.104, the eNB may command the UE to transition to a DRX state by transmitting a DRX command MAC CE (control element) to the UE. As will be described later, upon receiving the DRX command MAC CE from the eNB).
Abraham does not explicitly disclose what Cao discloses,
- wherein, when the RAI is configured, the transmitter does not transmit the BSR (Cao, See S101 and ¶.116, when UE has uplink data to be sent and triggers reporting of a regular BSR, if there is no uplink resource that may be used for sending a BSR, the UE determines to trigger reporting of a scheduling request (SR); Examiner’s Note: As indicated in the specification objection, the specification does not explicitly disclose the relationship between RAI and BSR, i.e. “when the RAI is configured for the terminal, the second transmitter does not transmit the BSR”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “when the RAI is configured, the transmitter does not transmit the BSR” as taught by Cao into the system of Abraham, so that it provides a way of triggering reporting of an SR instead of triggering a regular BSR (Cao, See ¶.116).

Regarding claim 4, it is a base station claim corresponding to a terminal claim 2, except the limitations “a processor (Abraham, See 220 fig.15, a processor)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 5, it is a signal transmission method claim corresponding to a UE claim 2 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 6, it is a wireless communication system comprising a terminal and a base station corresponding to the claims 2 & 4 and is therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations, using a prior art by Abraham and a new prior art by Cao for the amended claim limitations. The previous 102 rejection by Abraham has been replaced with a new 103 rejection over Abraham in view of Cao.

   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411